 464'DECISIONSOF NATIONALLABOR RELATIONS BOARDHenry Westbrook and Robert Westbrook d/b/a Res-ervationRanch,WestbrookWood Products,Inc., and Westlog,Inc.andLocal Union No. 3-261, InternationalWoodworkers of America,AFL-CIO. Cases 36-CA-4553 and 36-CA-467524 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 28 December 1984 Administrative LawJudge Russell L. Stevens issued the attached deci-sion.The General Counsel and the Charging Partyfiled exceptions and supporting' briefs and the Re-spondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.-The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-'The General Counsel and the Charging Party have excepted to someof the judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance'of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findingsDale B. Cubbison, Esq.;of Portland, Oregon, for theGeneral Counsel.Lindberg Porter, Jr., Esq.(Littler,Mendelson, Fastiff &Tichy), of San Francisco, California, for the Respond-ent.Lynn-Marie Crider, Esq.,of Gladstone, Oregon, for theCharging Party.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thiscase was tried in Coos Bay, Oregon, on September . 13,14, and 25, 1984.1 The charge in Case 36-CA-4553 wasfiled on September 21, 1983, by Local Union No. 3-261,InternationalWoodworkers of America; AFL-CIO(Union) and was amended November 1, 1983. Thecharge inCase 36-CA-4675 . was filed by the Union onFebruary 27, 1984, and was amended June 4, 1984. Byorder dated April 11, 1984, the Regional Director foriAll dateshereinafter are in 1983, unless otherwise statedRegion 19, National Labor Relations Board (Board) con-solidated the two cases for trial and issued a consolidatedcomplaint. The complaint alleges that Henry Westbrookand Robert Westbrook d/b/a Reservation Ranch, West-brook Wood Products, Inc., and Westlog, Inc., as jointemployers (Respondent), violated Section 8(a)(1) and (3)of the National Labor Relations Act (Act).2All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs TheGeneral Counsel waived submission of a written brief,and made an oral closing argument at trialWrittenbriefs,which have been carefully considered, were filedon behalf of counsel for the Charging Party and Re-spondent.Upon the entire record, and from my observation ofthe witnesses and their demeanor, I .make the followingFINDINGS OF FACT1.JURISDICTIONAt all times material herein, Respondent ReservationRanch has been jointly owned by Henry and RobertWestbrook, copartners doing business as, and tradingunder the name of, Reservation Ranch.At all times material herein, Respondent ReservationRanch has been the sole owner of Respondents Westlogand Westbrook, both being Oregon corporations.Based on the record, it is found that Respondents Res-ervation Ranch,Westbook Wood- Products, Inc. (West-brook) and Westlog, Inc. (Westlog) are, and' at all timesmaterial herein have been, joint employers within themeaning of the Act.3-During the past 12 months, which period-is representa-tive of all times material herein, in the course and con-duct of business operations, Respondent sold and shippedgoods and provided services from facilities within theState 'of Oregon, to customers outside the State, or soldand shipped goods or provided services to customerswithin the State, which customers were themselves en-gaged in interstate commerce by other than indirectmeans, of a total value in excess of $50,000.Ifind that Respondent is, and at all times materialherein has been, comprised of employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal Union No. 3-261,InternationalWoodworkers ofAmerica, AFL-CIO is,and at all times material hereinhas been,a labor organizationwithin themeaning of Sec-tion 2(5) of the'Act.2The complaint formally was amended June 12, 1984,and also wasamended at trial to add two allegationsof unlawful threats3Respondent did not deny this joint employer allegation of the-com-plaint, nor did it argue the matter in its brief276 NLRB No. 57 RESERVATION RANCH465III.THE ALLEGED UNFAIR LABOR PRACTICESBackground',Respondent is engaged in the lumber industry, and itsdriver-employees transport logs, chips, and other prod-ucts to and from logging and production sites and be-tween various production mills. Respondent's main officeis located at Smith River, California, and all operationsare directed from that office. There, are no production fa-cilities at Smith-River, but a production facility is locat-ed at Crescent City, California. Respondent's facilitiesprincipally involved in this controversy are located inand near Coos Bay, Coquille, and Norway, Oregon.Hank Westbrook is president of Westbrook and West-log, and is a partner with his brother Robert in Reserva-tion Ranch, .which owns Westbrook. Hal Westbrooks isgeneral manager of Westbrook, and primarily works atCoquilleFloyd Hampton is superintendent of West-brook's plants numbers 1 and 2, located at Norway andCoquille.Westbrook's office is near Coos Bay, _in Mill-ington, Oregon. Dan Brattain is an administrative assist-ant, stationed in Smith River. He has several -duties, in-cluding that of supervising Respondent's trucking depart-ment.Floyd Page supervises Respondent's highwaytrucks, and Gerald Campbell supervises' the log trucks.Campbell also `isWestbrook's shop foreman and dis-patcherOrlen Pickle, superintendent of the CrescentCity facility, supervises highway and logging trucks inCalifornia.6- ''Westbrook presently has approximately 90 employees,of which approximately 40 are truckdrivers located inCalifornia and at Millington.--In mid-1981 Brattain instituted a study of Respondent'sbucking operation, and completed the study by July1983. Trucks then-in use were old and badly worn, andrequired extensive and costly maintenance and repair, ofapproximately $1800 per truck per month. Brattain rec-ommended that the entire fleet of trucks be retired, andreplaced by new trucks of advanced design. That recom-mendation was adopted, and Respondent purchased anew fleet of -trucks at a cost of approximately $3,000,000,or $80,000 each. Maintenance costs of the new truckswere estimated to be $300 or $400 per truck, per month.In July 1983, after the new truck fleet was acquired,Respondent held a meeting of all its truckdrivers, me-chanics, and others associated with its trucking..oper-ations.Also present were representatives of the: manufac-turers of the new trucks and their components, includingInternationalHarvesterCompany, the maker of thetrucks.Those representatives explained all phases of op-erating the new trucks and, their components, showedfilms about them, and conducted personal demonstrationsof their use. Seminars were held, and Respondent's em-ployees were encouraged. to ask questions and ,to partici-pate in the seminars. At an open forum, Brattain ex-plained to all drivers Respondent's concern that the*This background summary is based upon credited testimony and evi-dence not in disputeHal is Hank Westbrook's son8The supervisory status of Hank Westbrook, Hal Westbrook, Hamp-ton, Campbell, Brattam, Page, and Pickle is not in dispute The managertrucks be operated carefully and properly and that theirabuse would not be tolerated, and stated that warningswould be issued to drivers in case of abuse of the equip-ment. Respondent announced a 10-cent-per-hour bonus7to be paid if drivers maintained the trucks properly andin clean condition. Between July and September the newtrucks were phased into Respondent's trucking operationunder the supervision of Campbell, and all old truckswere retired from service.The record does not show how interest in organizingRespondent's employees began, but it does show that thefirst overt organizational activity was instituted by unionrepresentatives who appeared in August at Respondent'sCoquille,Norway, and Millington facilities, and com-menced distribution of union leaflets and authorizationcards.As of that time it was apparent to Respondent'smanagement representatives that the Union was attempt-ing to organize its employees. Jerry Deadmond, an em-ployee of Weyerhaeuser Company, distributed unionleaflets and cards at Respondent's Millington facility.Richard Hunt first began work for Respondent as atruckdriver on February 10, 1980. Initially he drove chiptrucks and later was changed'to a log truckdriver. Huntwas not an organizer of the Union, but he received sev-eral unionauthorization cards from Deadmond and dis-tributed them to employees. He attempted to give cardsto Campbell 'and BillRichards, a contract administrator,but they refused to receive or sign them. The Union fileda representation petition with the NLRB on August 23,and two hearings were held on the petition. Hunt testi-fied on behalf of the Union at both hearings-once whilehe was employed by Respondent and once when' he nolonger worked for Respondent. During the preelectionperiod, Respondent held twomeetingswith all employ-ees to explain Respondent's position. Hunt spoke out atone meetingand asked about the reinstatement of wagescales that earlier had been reduced.8 Hunt was a unionobserver at the election, which was held on November22.On December 11 the Union held a meeting of em-ployees to elect a shop committee, and Hunt was chosenas shop steward and for the Millington truck shop. OnDecember 13 the Union wrote a letter to Hal West-brook, giving him the names of 11 employees, includingHunt,who had been elected chairmen and committee-men of union plant committees. On one occasion in earlyJanuary 1984 Hunt attempted, without success, to proc-ess an employee's grievance through Don Meachum, alead mechanic.' On January 20, 1984, Hunt was driving anew truck, number 33, on Morgan Ridge.-The road inone place was not in good condition, and Hunt experi-enced some difficulty climbing a hill. During the inci-dent, discussed in detail infra,- a driveline on the trucktwisted and broke. Meachum came from the shop, re-paired the truck, and reported the incident to Campbell.When Hunt later returned to the shop, Campbell gavehim a written. warning (pink slip) reading "broke drive-line by shifting gear on steep hill." Hunt denied that'This bonusis in additionto the safe-driving bonus, discussed infra8Hunt testifiedthatother employees asked more questions than he did,with some of them asking about the same thing he did, i e, restoration ofat CrescentCity is FrankPeterson.--the earlier pay reduction 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement,and issuance of the slip is alleged in the com-plaint as a violation of the Act. On January 26 Hunt wasdriving the same truck,loadedwith logs, at anotherplace where logging operations were underway. At ornear a place where the road made a sharp turn,the rigslippedoff theroad and had to be-pulled out with alarge piece of shovel equipment.Campbell instructedHunt by radio to return to the shop.When-Hunt re-turned as instructed,Campbell discharged him. Huntdenied.doing anything to warrant discharge,and the dis-charge is-alleged in the complaint as a violation of theAct. Thisincident is discussed in detail infra.The GeneralCounsel-also argues that,on variousdates,Respondent unlawfully interrogated and threat-ened employees,and issued warning slips to employees.A. Supervisory Status1.ContractadministratorsParagraph5(b)of thecomplaint alleges.-that,- inAugust,Roy Mast threatened plant closure-and move-mentof log trucks to Californiaif employees selected theUnion astheirbargaining representative.,Paragraph 5(c) of the complaint alleges that, on orabout August25,Glenn Shields threatened plant closureand movementof log trucks to Californiain the eventemployees selected the Union to represent them.The GeneralCounsel inno testimony in sup-portof paragraph5(c) of thecomplaint.Mast's allegedsupervisorystatus is in issue.-Carl BortnerformerlyworkedforRespondent as adriven-He testified that,a few daysafter employees hadsigned cardsfor the Union,he talked with Mast:A. Oh, Ijust said good morning.He said goodmorning,did they putthe gates up at planttwo yet?I just answered him that I didn't know anythingabout any gates He said if we pursued the union,that theywere going to close the plant down, thatWestbrookwas going to close the plant down.Q. Did you reply?A. I didn't reply anything.Ididn'tknow any-thing about it.Relative to Mast's status as- an employee,Bortner testi-fied:-A. He's the woodsboss that was down runningthe south end, down outof the GoldBeach andPort Orfordarea..Q.. What doesRoy Mast do as woods boss?A. Justsee that the loggers get the timber outright,and it'scleanedup and everthing runssmoothly inthe woods.-Q. To your knowledgeand experience,does RoyMast have any authority over log truck driverssuch asyourself? --A. Not thatI know of.Q. Does he give you directions?A.Well, - sometimes where to take the logs to,what mill to go to..Q. Does he direct the loggers under him?A. Yes he does.-Q. How many loggers under him?A. Well, sometimes there's only one side,consistsof maybe two, three or four men,and sometimesthere'stwo or three sides and he might have adozen under him.Hunt testified that he talked with Mast in early August:THE WITNESS' Well, he told me that the compa-ny would probably shut down and move back toCalifornia if the union went in.I informed him thatthe company-has said that we weren'tpermitted totalk about the union on company time and I tried tochange the subject,to talk about fishing or huntingor something else. And everytime I'd pause forbreath,he'd start talking about the union again. Hekept on for about,an hour-and-a-half there.Idon'tremembei all that was said,but he kept insinuatingthat the company would close the operations down.Hunt further testified thatMast,BillRichards, andShields all did the same work,aswoodsbosses. Hunt tes-tified when asked about Richards:--A. He worked in the woods.He.gave orders tothe contract loggers,he told -us 'where the logswere-he directed the trucks out there in thewoods.When the trucks get to the woods,there'sroads going in all directions and they'll have decksof loads here and there.They'lltellus on whichroad the-logs were on,where the loading machinewas at.-Sometimes we couldn'tget.them on- theradio.if their radio was out, or -if the truck radiowas out you couldn'tget them.So, Bill Richardsand some of the other-I keep wanting to call themcontract administrators,but I guess-.Q. How do you refer to them out there m.-thewoods?A. We call them woods bosses.i,Q. Okay.Go ahead.'-A.Well, his jobisto show us where the logs-were at and tell us where the logs were at, and alsohis job is to tell the contract-make sure the con-tract loggers are doingwhat they're supposed to bedoing.Neither Mast nor Shields, nor Richards,testified.Fred Green, timber manager for Reservation Ranch,buys and sells timber and logs, and supervises all con-tract logging and road construction.Reporting to Greenare two timber'cruisers and Bob Brown,who is a super-visor-inCoos Bay. Mast, Shields,and Richards are di-rectly supervised by Brown,and are titled contract ad-ministrators.Green testified:contract administrators areresponsible for, seeingthat, contractors working for Re-spondent are doing what Respondent wants on the landbeing worked"They are myeyes and ears out there."The contractors and their employees are not employeesof Respondent in any sense.No employeesare assignedto,or are subordinate to, Mast, Shields, or Richards.Theydo not supervise or hire anyone,although on oneoccasion 'Shields hired two temporary employees uponthe specific instructions of Green.They haveno author- RESERVATION RANCHity to fire or discipline anyone or to adjust employeegrievancesHank Westbrook testified that Roy Mast is a supervisor of gypo logging jobs 9 and He doesn t have anyemployees working for him He s a contract supervisor iswhat he isHe goes out and sees that they complywith the state law and so forth like thatDiscussionFred Green was a convincing witness and his testimony on this subject is credited That testimony was neitherchallenged nor contradicted and was credibly corroborated by Hank WestbrookIt is quite clear that Mast Shields and Richards supervise no one Thus as the Board consistently has heldthey are not supervisors within the meaning of theAct 10 Their responsibility does not extend to employeesof Respondent-it is limited to watching theloggingoperations of Respondents contractors and reporting toGreen or Brown any infractions of contract They arenotmanagerial employees and any power of agencythey may have (with none having been shown) would belimited to the contractual relationship between Respondent and its contractors Anything Mast Shields or Richards may have said to Hunt or any other employee is itrelevant to this controversyParagraphs 5(b) and (c) are not supported by therecord2Wayne DeWaltParagraph 5(e) of the complaint alleges that duringJanuary and February 1984 Yard Foreman DeWaltthreatened discharge of employees in the event of a recognitional strike and threatened that Respondent neverwould recognize the Union or sign a contractThe General Counsel introduced no testimony or evidence in support of this allegation and no violation ofthe Act is found It is noted however that the recordclearly shows DeWalt was not a supervisor within themeaning of the Act He was a senior employee sometimes acting in the manner of a leadman See the testimony of Engelke and Gus SanfordB Interrogations and Alleged Threats by HamptonParagraph 5(a) of the complaint alleges that onAugust 11 12 and 16 Hampton interrogated and threatened employees in violation of the Act1August 11Frances Starry a unit employee testified that onAugust 11 while she was working in the dunnage roomshe talked withHamptonA We had beendiscussingwhy I had been takenoff the eight foot chain Then he asked me did Istart theunion andIsaid no Then he asked mewellwho did?I saidIwouldn t rat on anybody°A gypo is asmall contractorwho cuts timber for mills such asRespondent and others10 See egMontgomery Ward d Co226 NLRB 184 (1976)467Then he said well a umon will never go in here orwe 11 close the plant downQ Was there anything else said at that time?A Not that I rememberBeverlyWintjen a unit employee testified that shetalked with Hampton alone on August 11A He come in and said good morning He askedme if I d received anything when I entered theplant and I said yes I got a handbill from the unionHe said he d gotten one also He said the unionwould never go in here he 11 shut her down firstand he turned around and leftIHampton denied Starry s testimony and testified thathe never said to Starry or in her presence that the plantwould close if the Union came inRelative toWintjenHampton related in considerabledetailhis conversation with her and said they talkedabout jobs on the clipper and green chain and about semonty They parted and Wintjen returned to talk againA Bev came up to me and she said Floyd whathas Hank got against unions? And I said well BevIdon t know what he s got against unions but Ithink it s the rate of pay here in this small plantQ OkayA And I told her I said Bev you ve been hereeight years you know this plant I said take andlook at the equipment and so on I said there s noway this company can pay G P and Weyerhaeuser swages She raised her hand and said no no noFloyd I know that but she said will they give usour money back?Q What was she referring to?A She was referring to a wage cut that we hadhad I think March 1 of 82Q OkayA And our vacation pay I said Bev I don tknow and I walked offHampton testified that a day or two before the NLRBhearing in SeptemberA Well Bev called me out of the little officethere and told me she needed to talk to me I toldher okay She said in private So we went aroundthe building She said she had been subpoenaed tothe hearingQ Did she say who had subpoenaed her?A No she did notQ OkayA I told her that was okay you know she couldhave the time off She said Floyd I had nothing todo with this I did go to the meetings but she said Idon t think this will ever go throughQ Did you ask her anything about that?A No I did notQ Did you ask her any questions about whethershe had gone to a meeting?A No I didn t 468DECISIONS OF NATIONAL LABOR' RELATIONS BOARDQ. Did you askher any questionabout whethershe had anything to dowith the union?A. No, I didn't.Hampton said he had no other conversations with Wint-jen about the Union.2.August 12Starry testified that, on August 12 at approximately 6a.m., she talked with Hampton while employee RuthCaudle and one other employee were-present. She saidCaudle was 10 or 15 feet from her. She said Hamptonstated, "You really did mean what you said, and I said Italkedwith nobody." Starry testified that she thoughtHampton was referring to their conversation of the pre-vious day.Caudle testified that she worked with Starry in Augustand September, and, that Hampton has come to her workarea, but that she never heard Hampton say that if theUnion came in the Company would shut down. -3.August 16Donna Talley, a unit employee, testified that shetalked with Hampton on August 16, with employee Dar-leneMonteith present, when Hampton, came to relieveTalley and Monteith for break. Talley testified, "He saideverybody else is guessing, but I know for a fact thisplant will never go union, he'll shut it down first."Monteith, a unit employee, testified that, at the con-versation related by Talley, she` (Monteith) asked Hamp-ton "if the union came in if we were going to shut -downor if we was going to keep running;" and "He said unionor no union, we will keep the doors open." "He said theones that want to work will work, the ones that don't,that's their tough luck." Monteith said Hampton neversaid in her presence that if the union came in, the plantwould close. Monteith was an observer for Respondentduring the election.Hampton testified relative to this conversation, andsaidMonteith asked him "if they was going to shutdown if they went union," and he replied, "This plantwill run, union or nounion."He denied that Talleyasked him during the conversation whether or not theplant would close, and he denied ever telling Talley oranyone else that the plant would close if the Union camein.DiscussionHank Westbrook testified that he told all employees inmeetings with them, that the plant would continue to op-erate,with or without a union, and he denied ever tellinganyone that the plant would close if the Union came in.HalWestbrook corroborated Hank's testimony relativeto Respondent's position on this subject, and that posi-tionwas supported by Hampton. While it may be truethat the issue is whether or not Hampton violated theAct, regardless of the position of Respondent, that posi-tionmay, and should, be considered along with all thecircumstances in determining whether or not Hamptonmade the statements, and asked the questions, attributedto him.As noted above, Caudle,- who according to Starry waspresent at the conversation of August 12, did not cor-roborate Starry's testimony, and Hampton 'denied thattestimony. i i Further, Talley testified that Monteith waspresent at the conversation of August 16, yet 'Monteithdid not corroborate Talley's testimony and Hamptondenied it. So far as the conversations of August 11 areconcerned, it is a simple question of comparative credi-bility.Hampton gave much more detailed and extensiveversions of the conversations than Starry- and Wintjen,and in view of all the circumstances, his version seemed-'The General Counsel didnot- sustainitsburden ofproof on. these issues, - and no violation of the Act isfound.-C. Alleged Threat by CampbellParagraph 5(d) of the complaint -alleges that, in orabout' August, Campbell threatened -plant closure if theemployees selected the Union as their representative.Hunt testified that he-had a -conversation with Camp-bell "early on in the campaign" when "several ' driverswere present. He said he did not remember who - thedrivers were, but that the conversation was "outside theregular office shack"' at - Millington. 'Hunt testified: "Mr.Campbell said to me that the company would probablyshut the'operation down and move it to California if theunion came in." Later, Hunt said, Campbell talked withhim in the presence of several other drivers whose nameshe could not remember, "it might have been the last partof August, the first part of October," right after "a hear-ing, or something," and Campbell said, "Somebody hadratted on me to the NLRB about talking about the fact.that the company, him making the statement - that thecompany would probably shut down."- Hunt replied, "Ihad nothing to do with that."Respondent . denied this allegation, andCampbell 'denied Hunt's testimony concerning a conversation justafter an NLRB hearing. Campbell was not asked aboutthe alleged threat of plant closure.`DiscussionAs discussed infra,Hunt's testimony. is subject todoubt. That doubt is enhanced when this issue is consid-ered; his testimony was vague and indecisive. He saidseveral drivers were present at both the conversations herelated, yet he could not remember any' names of thosehe said were present. He could not remember the ap-proximate date of the first conversation, and recalled theapproximate date of the second one only-after consider-able probing by counsel for General Counsel. A chargewas filed by the Union relative to this allegation, thus itwould seem that some corroboration would be offered, if,counsel for General Counsel referred to thefact that in his pretrial affidavit Hampton said he did not remember talk-ing with any unit employee about the Union Counsel concluded, there-fore,"So, he's a liar " That conclusion is not supported by the recordDifferences between pretrial affidavits and testimony arse for numerousreasons. They do not, per se, brand a witness a liar.This record,and trialconduct of all who participated,does not permit such a per se conclusioninHampton's case. RESERVATION RANCHitexistedHunt denied giving the NLRB the informationfor the charge so some other driver whose name wasknown must have given itThere is too much doubt concermng this issue topermit the finding of a violation of the Act and none isfoundCounsel for the General Counsel did not sustainhis burden of proof 12D Written Warning Issued to HuntParagraph 6(a) of the complaint alleges that on January 21 1984 Campbell unlawfully issued a written warning to HuntThe fact that the warning was issued is not in disputeThe General Counsel argues that the warning was issuedbecause of Hunt s union activity Respondent argues thatthe warning was issued solely because of Hunt s abuse ofa new truckThe fact that Respondent knew of union activity at thetime of the warning is not in dispute Possibly Respondent had heard rumors of such activity prior to union leafletting in August but there is no proof of that fact andin any event knowledge is clear commencing with theleaflettingEqually clear is Respondents opposition tounion organization of its employeesHunt was an active union advocate and Respondentknew that factHunt distributed union authorizationcards testified for the Union at the first NLRB hearingapproximately in September in the presence of severalmembers of Respondents management was a union shopsteward" and committeeman and was a union observerat the representation election all with the knowledge ofRespondentHowever those facts do not resolve theissue sinceother employees not involved in this controversy equally were active union advocates within Respondent s knowledgeHunt was not the instigator ofunion activity so far as the record shows and there is noindication that he was more active in union affairs thanmany other employees of Respondent For example theUnion advised Respondent by letter dated December 13that 11 employees had been elected chairmen and committeemen of union plant committees and it is clear thatmany employees were involved in card distribution oralunion advocacy testimony at NLRB hearings and attendance at union meetings 14 By November 22 theshow was just about over-the election had been heldand the Union had won 15 Of the 11 employees whowere elected union chairmen and committeemen allexcept 3 or 4 still are employed by Respondent At leastthree employees quit their jobs12The notice posted by Respondent after an earlier settlement in thiscontroversy dated February 24 1984 refers only to interrogation of employeesNo reference is made to threats18A total of nine shop stewards were elected Hunt testified that hewas chosen chief shop steward14HalWestbrook credibly testifiedwithout challenge or contradicnon that Wintjen testified at the hearing on Respondents objections tothe election and while testifying said she was 100 percent for theunionand wanted to see itcertifiedCounselstipulatedthatWintjenalso testified at both prior NLRB representation hearings and was on theorganizing committeeWintien still is employed by Respondent15Respondents objections to the election were pending at time oftrial469In concluding that the written warning was unlawfultheGeneral Counsel contends (1) The incident givingrise to the warning was not actionable and was a pretextand (2) the warning was unusual and contrary toRespondents regular practice thus it shows Respondent s discrimination against Hunt1The incidentHunt testifiedWhile hauling logs on January 20 hewas faced with a steep hill of 12 to 15 percent upgradewhere many trucks had been having difficulty and wherea tractor was stationed to assist driversHe stopped atthe bottom of the hill and put the truck into gear As hewent up he unexpectedly encountered fresh loosegravelThe truck began to hop up and down and beforehe could stop a dnveline twisted and broke He backeddown the hill 100 to 150 yards into a wide spot Hecalled the shop on his radio and Meachum came outwith a new dnveline which was installed He pulledaway in the lowest gear found a level spot shifted intoone gear higher and proceeded up the hill He hit thegravel again could go no further backed down the hillput the truck in the lowest gear and made it up the hillThe entire period of delay was approximately 1 1/2hoursWhen he later returned to the shop Campbell saidhe was going to give him a pink slip for changing gearson a hill and twisting a dnveline which broke He deniedthat he had changed gears on the hill and said he onlychanged gears when he first left the low area where thedrivelme had been repairedCampbell testified that Meachum reported to him aftergoing to the hill to change the dnveline that another ofthe dnvehnes on Hunt s truck would have to be changedbecause it had a slight twist in it Campbell further statedthatMeachum said Hunt had shifted gears at the grayeled spot when he started up after the driveline waschangedMeachum testified From his observation of the roaditappeared that Hunt had changed gears in a soft spottwisted the dnveline and coasted back down the hillHis conclusion that Hunt had changed gears on the hillwas occasioned by the appearance of the gravel whichappearedkickedWhile Meachum was changing thednveline two other trucks went up the hill after changmg gears at the bottom of the hill After he changed thednvelineHunt started up the hill and from the puff ofsmoke that is characteristic of gear change it was apparent that Hunt changedgearsapproximately where theroad showed that the dnveline had broken He later reported to Campbell everything he had observed aboutthe incidentHe also told Campbell about the loosegravel on the road where the incident occurred He testsfeed that the road generally was wet muddy and in poorconditionbut that road conditions alone generally donot cause twisted or broken dnvelines He said the twiston the dnvehne of Hunt s truck could have been causedby something other than changing gearsDiscussionThe road where the incident occurred was a regularlyused logging road traveled daily by many trucks Two 470DECISIONSOF NATIONALLABOR RELATIONS BOARDtruckswent up the hill while Meachum was changingthe drivelineYet so far as the record shows no otherdriver experienced a broken driveline on the roadThe General Counsel and Charging Party argue thatthe incidentwhateveritsreal naturewas not seriousenough to warrant action by Respondent HoweverHunt testifiedThey d had a lot of trouble on the hillOne driver was fired for spinning his tires on the hillMeachum was a credible witness He testified in astraightforward convincingmannerHe was a companyobserver at the election but there is nothing includinghis demeanor on the stand to cast doubt on his objectivityHe is not a supervisor or management employee Hehas been amechanicworking on logging trucks andequipmentfor 20 years He appeared quiteknowledgeable in his fieldand his answersto questions were responsive and logicalThereis no basisfor concluding that hewas antagonisticor biased toward HuntIt isclear thatwhen he reported the incident to Campbell his reportwas factualor he reasonably believed itwas factualbased on his observations at the scene of the incidentCampbell did not discipline Hunt independentlyThewarning wasbased on Meachum s reportThe oldlogging truckscalledAstros often were referred to at trial as junkThey were obsolete badlyworn and prone to breakdowns Drivelmes were of different construction and configuration from those on thenew trucks and they frequently broke so frequently infact, that no record was kept on the breaks Some dnvers broke many drivelines and one broke so many hewas referred to by other employees as drivelineHowever the breaks were the result of equipment age andnature asmuch as the kind of driving involvedBecauseof those factors drivers generally were not disciplinedfor breaks except in case of obvious abuse of the trucksGenerally it was recognized by management and bydrivers that broken dnvelines were to be expected as amatter ofcourse The entire old fleet had to be replacedAs pointed out above Respondents trucking operationunderwentsubstantialchange when the fleet of newtruckswas purchased and drivers explicitly were toldthat they would have to treat the new trucksin a mannerquite different from the past It was made clear to thedrivers that broken dnvelines no longer would be tolerated as aninevitable part of trucking lifeHunt and otherwitnessestestified that broken drivelmes are commonThe record supports that testimony as it refers to the oldfleet of trucks However it is clear that such breaks onthe new trucks were not common One of the first breakson the new trucks involved driver JackBrown Meachum credibly testified that the break was caused by thesteepnessof the incline on a hard dry road No shiftingof gears on an inclinewas involved and Brown was notgiven a warningOn September 26 Dan Majors broke adnvelme on a new truck and was given a written warning byBrattainThe line was broken as a result of shiftmg gears ona hillwhich Majors acknowledgedIt is quite clear that this incident was an actionableone so far as Respondent was concerned There is no indicationthat the incident was treated any differentlyfrom other incidentsCampbell sent Meachum to thescene as hecustomarily didMeachum reported the mcident as he customarily did Campbell did not fire Hunt-he only warned him Malice or union vmdicativeness arenot indicatedThere is no indication that Campbell usedthe incident as a pretext to punish Hunt for his union activityMeachum s testimony is credited but even assuming arguendo that Hunt did not shift gears on the hillMeachum reasonably concluded that he did based on hislong experience with logging trucks and his personal observations at the scene i 8It is found that the incident properly and reasonablywas actionable by Respondent and was not a pretext forwarning Hunt2 The warningThe General Counsel contends that issuance of thewarning slip to Hunt was a vindicative act and thatprior to its issuance Respondent had no warning systemfor its employees It is argued that the warning systemwas created for Hunt or at least used discriminatorily toget at Hunt The record does not support that conclusionHunt never received a warning slip prior to January 20 1984 and he had a good safety record prior tothat time Further he had never broken a dnvelme priorto that date even on the old Astros However thosefacts do not settle the issue Since as discussed abovethe incident of January 20 1984 reasonably and properlywas actionable the question is whether or not issuanceof a warning slip shows that Respondent was out to getHunt because of his union activityAs noted earliermany employees were active in union affairs but suffered no retaliation at the hand of Respondent and further the election had been concluded in favor of theUnion almost 2 months before Hunt received a warningHunt testified thatto the best of his knowledgeRespondent did not have a written warning system prior toNovember 22 1983 Further he said Respondent didnot announce institution of a system until after the unionelectionThe employees he stated learned of the systemthrough rumors and word of mouth Also employeeJohn Ligons told him in January 1984 that he (Ligon)had been given a warning for stopping and drinking acup of coffee at a restaurant Hunt testified that he knewof no drivers being warning or disciplined for breaking adnvelme and that Campbell told him when he receivedthe warningI d get one more warning slip and thenthe thirdtime I got a slipI d be dischargedCampbell testifiedHe was Hunt s supervisor and consuitedwith no one prior to disciphning Hunt He issueswarning slips without conferring with anyone in management He had never issued a warning to any employeeprior to Hunt for twisting a driveline He denied knowmg Hunt was a union shop steward or that Hunt processed grievances for employees 17 The day prior to thetrialof this controversy an employee broke a drivelmeon a new truck but has not yet been disciplined Afterthe union electionwarning slips were sent to him bymanagement and he was told to start issuing them It16 SeeHuck Mfg Co254 NLRB 739 (1981)Vaughn Printers196NLRB 161 (1972)17Hunt only tried to process one gnevance and that attempt was unsuccessfulas earlier noted RESERVATION RANCHwas not company policy to discharge employees aftertwo warnings-discharge depends on circumstances. Hegave Hunt W. warning slip because, he had been told tostart issuing them. However, he has warned employeesin the past on several occasions, both orally and in writ-ing. Included were warnings to Russell Lake in Novem-ber for speeding and going to the woods empty whenLake was driving a new International truck; to Jim. Hillfor abusing trucks; to Hunt for eating breakfast -on com-pany time; to. Marvin Nyre (discharged in 1984 withoutpriorwarning) for wrecking a truck; to Ken Pierce in1976 or 1977 for ruining two tires on a truck; to GaryTurner; and to John Verger. Seven drivers have brokendrivelines on the new trucks. Jack Brown was the first,and he was not warned because of the press of businessat the time. Hunt -was the second, and he was warnedafterMeachum reported what he had observed. BillGoddard was the third-he had shifted gears incorrectlyand came down a hill too fast. He was givena warning.Jessen was the fourth-he changed gears on a'hill, andday before the trial, noted above. The sixth and seventhoccurredatBessieCreek, and both -drivers" were given.oralwarnings.He gave writtenwarningstoDelmarAllen and-William Goddard, discussed infra.Allen testified that he once slid a trailer off the road,but was not given a warning.Goddard testified that he "spun out" with a side-heavyload on one occasion, but was not givena warning.Jack Brown, who has been a truckdnver for Respond-ent more than 8_ years, testified "that, although a drivelineb'ioke on his new truck in August or September 1983, hereceived no warning.18 He was talked to by Campbellabout the-incident, and no reason for the break was as-certamned.. He got stuck in -December 1983 and May1984, and had to be pulled out both times, but was givenno warning because the condition of the road, and nothe,was at fault. Brown said he has never received awrittenceived one. He knew of no company system to disciplinedrivers for broken drivelines.Ray Engelke testified that he knows of incidentswherein employees have been stuck and have causeddamage- to -trucks,19 but have not been warned or disci-plined.-Tommy Huntley testified that he has been employedby Respondent as a driver approximately 2-1/2 years. H.said he knew of no warning system prior to the unionelection, but that he believes Brattain stated during a spe-cialmeeting of drivers and * mechanics in Smith Riverconcerning- the new trucks, that "they were going tostart issuingpink slips."Bortner testified that he broke a driveline in 1982, butdid not receive a warning. However,, that was on an oldAstro truck. He said he never has heard of a driver re-18 Brown testified that he reported to Campbell that he had not shiftedgears on the hill He said the road was dry and well-packed, and he wasin low gear.19 This employee, Engelke said, was fired in August.1983471ceiving a warning slip for breaking a driveline, and neverhas heard of a warning system.20Brattaintestified that he gave driver Bob Jacobs awarning on September 29, 1983 for rolling over a chiptruck;21 that he gave Ed Morgan a written warning onBrandt a written warning on December 16, 1983, forrolling a truck over;23 that he gave Jack Harrah a "w"rit-tenwarning on October 25, '1983, for having an zacci-dent;24 that PicklegaveBob Kizer a written warning onJuly 21, 1982, for rear-ending anautomobile;25 and thatwarning slips have beenin usefor 4 or 5 years, sporadi-cally for drivers before the new truck fleet was pur-chased, and commonly in the mills. He said he sentCampbell a supply of warning slips approximately. 8 or12months ago.26 Brattaintestified that Respondent ,hashad a safe driving bonus system for some- time-sinceprior to-July 1983. The bonus is withheld primarily foremployees having accidents. The bonus is 25 cents perhour, and a warning does not necessarily stop the bonus.If the bonus is affected, the warning slip will so state.27There is no general policy stating what is considered tobe an accident.Page testified that he disciplines and discharges truck-drivers as a part of his job. Page testified that he, gaveRon Saylora warningslipon February 23,' 983, forturning a truck over, and discharged Saylor April 13,1984, for abuse of equipment, since it was his second ac-cident.28He said he gave a warning slip to' CharlesPerry on March 27, 1984, for damaging a loading screenon his truck; he gave Dave Weaver' a warning slip onJanuary 24, 1984, for improperly going off his route anddischarged him on February 28, 1984, for permitting apassengerto ride with him in violation of companyrules;29thathe orally reprimanded Jim Carter onAugust 4, 1983, for damaging a truck in the amount of$50; that he terminated Robert Scheidemantel on, April 5,1983, for abuse of equipment;30 that he discharged Mi-,chaelVanosdel on December 9, 1982, for rolling aloaded truck off the road" (no previouswarnings), thathe gave an oral warning to driver Siebel for negligentdriving; that he discharged Allen Boyd on June 22, 1982,for rear-ending anautomobile;32 that he gave a written20Hunttestified that,on one occasion,Gary Minor told him not totalk about union matters on truck radios, but -counsel stipulated thatMinor is not a supervisor,and that testimony is given no weight-2 1 R Exh 122R Exh 328 R Exh 4 In spite of this warning, Brandt was permitted to keephis safe driving bonus24 R Exh 525 R Exh 6.28Counsel stipulated that Campbell signed no driver waning slipsprior to the one he issued to Hunt27 See R Exhs 1, 4, and 5,all of which were issued priortoHunt'swarning28 R Exhs 8(a) and (b)29 R Exhs 10(a) and (b)e0 R Exh 1231RExh 13-.--22 R Exh.15Boyd previously had been warned 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDreprimand to David Snodgrass on September 24, 1982,for improper parking on a , highway;33 that he gaveGeorge Ligthner a written reprimand on July 15, 1982,for going off his route and parking at a bowling alley;34and that he discharged Doug Rhen on November 11,1982, for getting stuck off the road too many times.35Page testified that a company policy of issuing written'warningswas instituted early in 1984, and he was nottold the reason.HalWestbrook testified that, when he met with em-ployees prior to the union election, Dave Pohl and oneother employee objected that a driver had been dis-charged ' without a prior warning. He talked with HankWestbrook and Brattain, and they decided to start keep-ing records of all' incidents, to meet possible union com-plaints..-Hank Westbrook testified that he gave an oral repri-mand to Bob Roeser in 1981 for tailgating and improperwork performance;36 that he instructed Brattain- to fireEd-Morgan-for abuse of a truck; and that he instructedPageto discharge' Ron Saylor.DiscussionHunt and other General Counsel witnesses, and theGeneral Counsel, contend that Respondent never hashad-an employee, warning system, or if it had one, it wasdisparatelyappliedto Hunt. That contention' is not sup-ported by the record. Respondent has given oral andwritten warnings to its drivers for years before this con-troversy arose.Warnings often have been given for acci-dents, abuse of equipment, negligence, and improper orunsafedriving.The system has not been a formal one,nor has itbeen rigidly and consistently enforced, but ithas beena - fairly regularly applied management tool.Brattaincredibly testified that supervisors are givenbroad discretion in the issuance of warnings. Each- in-stance isadjudgedon itsown merit.Respondent made it clear at the employee meeting rel-ative to the new fleet of trucks, held in July 1983.priorto inceptionof this controversy, that employees wouldbe heldstrictly to, account for, their use of the newtrucks;truckabusewould result in writtenwarnings.General Counsel'switnessHuntley testified that.he knewof Respondent's intention to issue "pink slips" for, abuseof the trucks, and said he was fairly sure he obtained thatknowledge at themeetingof July 1983.37.Brattain's ac-countof thatmeetingwas convincing, was not denied byany witness, was supported in part by Huntly, and iscredited.,Huntdenied that he was at fault in any way when thedrivellne on his truck broke, but it was found, supra, thatthe facts indicated otherwise, and that the incident reson-ably was actionable by Respondent. Employees frequent-!y were warned about shifting gears on hills, and-in Sep-iember 1983 driver Majors was disciplined for the same" R. Exh 16.3* R. Exh 17.-as R. Exh. 1836 Exh.31. Roeser wasfired laterin 1981 fordriving improperly." Goddard also testified that he had"heardof Respondent'swarningsystem See sec. E, infrathing Hunt was disciplined for-breaking a driveline byshifting gears on a hill.Some of the warnings testified to by Respondent's wit-nesseswere issued after Hunt was warned and subse-quently discharged, but the record does not support theGeneral Counsel's argument that those warnings werepretextual and given to support Hunt's warning. Two ofthewarnings-those of Allen and-Goddard-are dis-cussed in detail infra. The nature and number of the laterwarnings belie the General Counsel's argument. Further,it is apparent that those warnings were in conformancewith Respondent's practice, as made formal in July 1983,of disciplining drivers when circumstances required disci-pline...This allegation of the complaint is found not to be sup-'ported by the record.,E.Warning' of Allen and GoddardParagraph 6(b) of the complaint alleges that, on orabout March -16, 1984, Campbell unlawfully disciplinedGoddard and Allen in an effort to justify the discrimina-tory warning of Hunt.Allen testified that he has been a truckdriver for Re-spondent approximately 5 years.- He stated: on January10, 1984, he backed into, and daaged; a'pickup. He wasnot given a written warninguntilMarch 16, 1984.The warning is dated January 10; 1984.38 He did notsee the pickup, which was parked in the dark with itslights out, in a place where it should not have been. Costof the damage was $300 or $400. He asked Campbellwhy he was so latein issuingthewarning slip, andCampbell replied that he had just' discovered that Re-spondent was going to have to pay for the damage.Goddard has been a driver for Respondent approxi-mately 2 years. He testified that a dnveline on his truckbroke on a smooth, dry,-clay road, and that he_was notdriving improperly at the time., He did not receive awarning slipuntil approximately 10 days later, on Marchincident.He did not ask why it was backdated, because,"I really didn't think it was that big of a deal."- He saidhe had heard of the warning system. After the incidenthe received another warning for sliding off the road.'Campbell testified: He does not always issue warningslips on the date of incidents, but he always dates themas of the dates the incidents occurred. During the NLRBinvestigation of this' controversy, he was' advised by aninvestigator, thiough Respondent's attorney, that Allenand Goddard had been involvedin incidentsforwhichthey had not been warned. At that time, the slips had notbeen prepared. However, later when he was interviewedby the investigator, he presented the slips for Allen andGoddard, among others. He did not tell the investigatorthat he had prepared the slips only 2 or 3 days earlier.He did not issue Allen's slip earlier because he was wait-ing for the insurance company's assignmentof fault.Onthe day of the incident he did not feel that Allen was atfault, but when Respondent was assessed costs, he con-cluded that Allen was, at least partially, at fault and38 G C Exh. 4 RESERVATION RANCHshould be warned. His warning slip given Gary Turnerwas issued 2 or 3 days after the incident, but is dated asof the date of the incident. The delay was occasioned bythe trial herein.He had no intent to deceive anyonewhen he prepared the slips for Allen and Goddard.39-DiscussionThe record is not thorough, so far as this issue is con-cerned. The nature of the incidents is not explained indetail.However, based on the record as made, it is clearthat the two incidents occurred, and that they are thetypes of incidents Respondent customarily guards againstand issues warnings for. Allen had an accident for whichRespondent was held liable; and Goddard dropped a dri-veline on a new truck. So far as the record shows, nei-ther Allen nor Goddard protested the warning slips, andGoddard did not even think it was a "big deal." Patent-ly, the incidents were actionable on the part, of Respond-ent, and considered in a vacuum, issuance of warningslipswas not improper.The General Counsel contends, however, that the slipswere issued not because of the incidents, but because Re-spondent wanted to validate its issuance of a warningslip to Hunt. As evidence to support that contention, theGeneral Counsel points to Campbell's alleged deceit.That contention is not convincing. Campbell denied anydesire or attempt to deceive, and in view of the age ofHunt's warning and the doubt that Respondent was outto get Hunt, as discussed above, Respondent's argumentismore convincing than the General Counsel's. It is pos-sible that Campbell had Hunt in mind when he made outslips for Allen and Goddard after being reminded that hehad not issued them, but it is more nearly possible thathe simply had overlooked issuance of the to slips orforgot them or, in the case of Allen, actually was waitingfor the insurance agent's assignment of blame. It seemsmore likely that if Campbell had Huntin mind,he wouldhave issued slips to Allen and Goddard immediatelyupon occurrence of the incidents. If he had been out toget Hunt, it is not likely that he would have overlookeda golden opportunity to justify his warning of him-notonce, but twice. Those opportunities did not occur everyday.-Finally, the issuance of slips to Allen and Goddardwas not based upon fictitious incidents. Evidence wasnotmanufactured.Copies of the slips were not con-cealed-they were given to Allen and Goddard. What-ever the reason for delay in issuing the slips, fiction isnot involved, and there is no basis for concluding thattheir issuance was effected because of Hunt's warning.As discussed above, Respondent's files alreadycontainedample support for the action taken against Hunt.This allegation of the complaint was not proved by theGeneral Counsel.79 It was stipulated that Campbell issued written warnings to two em-ployees on March 29,1984, for not checking truck oil and water.473F.Hunt's DischargeParagraph 7 of the complaint alleges that, on January26, 1984, Respondent - discharged Hunt because of hisunionactivity.-Hunt testified: On January 26,-1984, hewas hauling aload of logs on Morgan Ridge with truck number 33 (anew truck):-Icame' down the road approximately half-a-milefrom,the landing where there's a 180-degree comer,makes a .complete 180 degree right turn around theface of the hill, a sheer rock bluff on the right sideand a sheer dropoff on the left. The road is just aswide as the truck is. There's a two-track road. Imean,you stay in the tracks.When I came around the comer, the road waswet, had an area of water and mud on the road,sort of like a mirrored surface. Whenthe corner, I was looking right straight into the sun.Iwas completely blinded by the sun. I tried to stop,and at the same time I was getting reflection off thehood and reflection off the road itself. I reached upand slopped the visor down so that I could see.Iwas. approximately, by the time-I felt thetruck slide off to one side a little bit and I drove itback into the road. I -looked at my tracks later and Iwas approximately that far (indicating) out of thetrack in the road.'JUDGE STEVENS: Eight inches?. Ten inches?THE WrrNEss: About eight inches out of thetrack.JUDGE STEVENS: All right.THE WrrNEss: When I swerved' back in, my trail-er slid off into the ditch. I felt the truck start pull-ing hard, so I stopped. I got out and looked and mytrailerwas sitting in the ditch, the truck wassittingon the road itself. It was approximatelyin aboutthis attitude (indicating),with the tractor still onhere,with the load and the trailer, sitting approxi-mately on the edge of the ditch.Iwalked up around the hill approximately aquartermile to Butch Stevens' landing, where Italked to the shovel operator, and he started up theTD-25InternationalCat.He came down the hilland said he'd pull me back on the road. This is acommonoccurrence, nobody got excited about it.He drove the Cat down the road. There was oneflat spot just in front of the truck, on the left-handside,where he could park the Cat. Otherwise, therewas asheer dropoff of about 400 feet into thebottom of a canyon. I pulled , the bull line, theseven-eighths bull line, off of the winch and wewrapped the line around the load, and put the hookup on the load back onto the bull line, and hepulled the load up, tipped the load up. I droveahead and he winched ahead at the sametime, andwe approximately moved the truck from about atruck-length-and-a-half to two truck lengths ahead.Therewas a largeculvert hole on the right-handside, rightup againstthe bank, approximately sixfeet deep by the width of the ditch.I imagine it was 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDprobably eight feet wide by six feet-deep The trail-erwas sitting just opposite the culvert hole whenhe stopped winching. He said he was afraid that thetrailerwas going to go off into the' culvert holewhich might have turned the truck over. So, hestopped and 'asked me to call Jerry Campbell on theradio to come up and makesureeverything wasgoingto be all right.'-So, I did, I called on the company radio whichall the trucks are equipped with, called Jerry Camp-bell.Mr. Campbellcameup about an hour later and,he looked thesituationover.We backslacked offthe line, and slid the hook up to the top' of the loadand took another'strainon it. I -got back in thetruck and- Mr. Campbell told me to drive for thefront end-of the dozer. The dozerwas sitting ap-proximately-alongsideof me, this way (indicating),and I drove the truck straight ahead Then the trail-er waspulled up out of the ditchand outof the cul-vert hole by the Cat.We unhooked the bull line, winched the bull lineback up. I went on up to the top of the hill. Therewas nodamagedone to the truck or the trailer, oritdid not slip the load, which is slide the load backon the load of logs. All I did was tighten my wrap-pers up. Mr. Campbell took off past megoing intotown.''The total delay, Hunt said, was approximately 1-1/4 or1-1/2 hours. Hunt continued: he and Campbell had only-a brief conversation at the top of the hill, during whichHunt said he was blinded by the sun, and his trailer wentinto the ditch. It was a common occurrence. It happenedall the time. Campbell did not then reprimand, warn, orcriticize him. Campbell later told him. to take his load toplant number 2 and then come back to 'the shop, but afew minutes later changed his instructions and told Huntto bring the truck back immediately to the shop. Huntdid as he was told, and on arrival at the shop Campbelltold him, "I have nothing against you personally ,but I'mgoing to have to let you go." Hunt took his belongingsout of the truck, gave his truck record and log to Camp-bell, and leftAnother driver took the load of logs to themill, in truck number 33. Hunt said it, is common fortrucks to get stuck, and that caterpillars commonly arestationed near bad places in roads, to pull out trucks thatare stuck.Neither he, nor anyone he knows, ever hasbeen disciplined for going- off a road or for getting stuck.He was thoroughly familiar with the road where the in-cident occurred-he had, driven over it many times, ashad other drivers.Campbell testified:When he arrived at the scene aftertalking with Hunt on the radio, Hunt's truck was in theditch by the culvert with two wheels off the road 2 or 3feet. It had been pulled to that position by a caterpillar.Hunt told -him "The sun had got in his eyes and he raninto the ditch.Campbell said trucks commonly getstuck and have to be pulled out of the mud. He said hecould tell, by looking at - the road where Hunt's truckwent into the ditch. The truck had been pulled" some dis-tance before he arrived on the scene. He and Butch Ste-pulled thetruckout, with Hunt steering the :truck. HetoldHunt to take the load to the log dump,went downthe hill and talked with Stevens,and inspected the areaagainWhen he talked with Stevens:The onlything-I guess I thanked Butch or offeredto pay him or something for helping us there I doremember saying to Butch what do you do with aguy like that,and he'said,well, that guy's notmaking me any-money, that's for sure, and I don'tthink he's making you any, he said I'd fire him.He didn't decide at once what to do with Hunt, but ashe came back down the hill, he "thought about some ofthe things that happened'40 I thought, well, I don't thinkwe need to. put up with it.anymore. He called Hunt onthe radio 'after he decided to fire him, and told him to goto the office rather than to the dump. When Hunt ar-rived at the office, he fired him. Hunt stated somethingto the effect of, "I expected that." The place where Huntwent into the ditch was four or five'truck lengths pastthe curve in the road. Campbell testified that Hunt'sunion activity had nothing to do with his discharge.Allen -testified that he was following Hunt on MorganRidge on January "26, 1984, and, when he first sawHunt's truck, "the whole rig, the truck trailer; the frontaxle,drivers and trailer" were in the ditch and Hunteither was waiting to be pulled out; or had gone to get acaterpillar to pull him out. He saw Hunt's vehicle fromacross a draw, approximately 600 feet away. He made anote of the incident "because I could see there was goingto be trouble so I made a note of it." He brought hisnotes to trial. Charging Party's attorney "advised us thatwe should-carry a notebook and keep important thingsdown,. you know, and I have several of them." He latershowed his notes concerning the incident to ChargingParty's attorney, to Campbell,-and to others.Engelke testified that he and other drivers commonlyget stuck on muddy, roads and have to be pulled out. Onone occasion his trailer went off the road, but his truck,did not. .Calvin Shaw, who is employed by Butch Stevens log-ging,testified:Hunt asked- him in January on MorganRidge forassistance.Hunt said "something about the sungot in his eyes and he was off the road down there.When Shaw went to the site, Hunt "was badly stuck inthe ditch." The entire right side of the truck and thetrailerwere in the ditch. Shaw put a line onto the truckand pulled with the caterpillar for 6 or 8 feet. Hestopped and refused to pull any more. "because I wasafraid itwas goingto do serious damage to a brand newtruck." Shaw told Hunt he would do no more until Huntgot in touch with his boss. In his opinion, based on whathe observed,Hunt"was probably off in the ditch backbefore he got in the corner, and just kept going right-down the ditch line and hung up."41- Shaw said hepulled Hunt's truck to a point approximately 6 feet froma concrete culvert, where he stopped pulling. The roadwhere Hunt went into the ditch had been completely re-40 Campbell recited several past incidents of truck abuse by Hunt.vens made some adjustments on the pulling lines, and91 Photographs in evidence show the site where the incident occurred RESERVATION RANCH47.5built,-,both before and after Hunt went off, . and "thispiece of road where he ran off the -road-was probably inthe best shape of all -the road'there."When Hunt gotCampbell on the radio, Shaw"told him I wouldn't pullany further unless he said to and 'I told him the reasonwhy," that is,"that I was afraid it would pull the rear-ends off the truck."Shaw then left and told his bossabout.the incidentHis boss, Stevens, then went to' thescene..Shaw testified..that it - was not uncommon fortrucks to be pulled out of the ditch.Biitch Stevens,who is-an independent logger,testifiedthat he went to the place where Hunt went off the road,and found the truck and trailer in the ditch,with a linetied to the truck.Shaw had told him what had happenedprior to that time.He waited for Campbell to arrive, andthen pulled the truck out, after first making some adjust-ments for the load on.the trailer.After the truck andtrailerwere back on the road,he back-bladed the roadsurface to repair the damage done in getting the rig outof the ditch.The road just recently had been repaired,and he did not want to be reprimanded for damaging it.Stevens testified:A. Mr. Campbell was real quiet-the whole time-he was there.Ihadn't been around him that muchand I thought maybe that's just the way he was.But, he said I don'tknow what to do with a guythat does that.I said,well, it's real easy.He's notmaking you any money,he's not making me anymoney,he's not even-I'm not working for you,you know,he's not working for me,I. said I'd canhis ass. That's exactly what I said.Q.What did Mr. Campbell say?A. Nothing.-Q. Then what happened?A. We went about our business.Stevens said he has assisted Westbrook drivers a maxi-mum of five times, but that none of those drivers were inthe ditch-they spun out on-a slippery place in the roadand on the shoulder.DiscussionHunt insisted"that his truck never left the road, andthat only the trailer slipped into the ditch. He minimizedthe incident as-being little more thanjust a minor inci-dent-somewhat like a spinout on a wet, muddy road, orlike being stuck in the mud. Hunt's version of the mattercredibly and convincingly was put to rest by two inde-pendentwitnesses-Butch Stevens-and his employeeCalvin Shaw.Campbell corroborated the testimony ofStevens and Shaw.It is quite clear that Hunt's recitationwas not accurate,and that he did create a serious situa-tion,forwhatever reason.Campbell credibly testifiedthat,even assuming arguendo that Hunt was blinded bythe sun,he should have been able-to stop.in ample timeto avoid going'into the ditch,considering the slow speedatwhich he should have been traveling'. General Coun-sel'switness Allen recognized when he saw Hunt's rig inthe ditch that"there was-going to-be trouble,"and hemade a special written note of the situation because ofthat recognition.Patently,more than getting stuck orspinning out was involved.In the latter instance, whichis common,and for which discipline usually is not given,rigs do not leave the road and the trucks are under con-,trol to'the extentthat accidents are avoided. Beingpulled out of a muddy spot in the road is quite different.from being pulled out of a ditch alongside the road. Ste-vens credibly testified that his reaction, -towhat he hadseen was that,had Hunt been his employee,he wouldhave fired him. That is not probative evidence, ofcourse,but it does illustrate the nature of the incidentfrom the standpoint of a disinterested witness.That reac--tion paralleled the one Allen, General Counsel'switness,had- "trouble"was imminent because of the incident.Respondent was shown to have a disciplinary systemthat is somewhat loose,but nonetheless is definite andgenerally followed.The fact that each incident is judgedon its own merits,and that supervisors generally act ac-cording to their own assessments,albeit sometimes withreview by management,isclear.Campbell crediblydenied that Respondent has a system of discharging onlyafter two or three warnings,or that he so told Hunt.Indeed,at one meeting management held with employ-ees, an employee complaint was registered that Respond-ent had fired a driver without giving him a prior warn-ing.Respondent has warned,discharged,and otherwisedisciplined drivers for a wide range of improper conduct,includingdropping drivelines and having accidents.There was nothing unusual in the fact that - Hunt waswarned for one incident and later was fired for an unre-lated incident.In both instances Hunt's negligence wasclear, and both instances were of the sort that consistent-ly resulted in discipline of drivers.Hunt's two infractionsof good driving requirements within a few days of eachother certainly and logically would raise doubts of hisvalue to Respondent as a driver,as Campbell stated. It isnoted that Campbell did not decide to fire Hunt untilafter he inspected the scene where the incident occurred,and reflected on the matter.He did not act in the precip-itate and opportunistic manner that would be expected ofa supervisor who was out to get an employee. 'The General Counsel and Charging Party argue thatsome other employees,includingMast, were not disci-plined for having accidents or for infractions, but thatfact alone does not show disparate treatment of drivers.As earlier noted, incidents were handled on an ad hocbasis, and further as discussed supra,the record showsneither reason nor intent to pick on Hunt.Many employ-ees just as supportive of the Union as Hunt still are em-ployed by Respondent.Certainly there is no evidencethat Hunt bedeviled Respondent with his union activity,'or that management resented that activity,or that Camp-bell or any other supervisor was told to nail him. Camp-bellalonemade the decision to warn,and later fire,Hunt.This allegation is not supported by the record.-CONCLUSIONS OF LAW1.HenryWestbrook and Robert Westbrook d/b/aReservationRanch,WestbrookWood Products, Inc.,andWestlog,Inc. are,and at all times material herein 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave beenengaged incommerce within the meaning ofOn these findings of fact and conclusions of law andSection 2(6) and (7) of the Acton the entire record I issue the following recommend2Local Union No 3-261 International Woodworkersed42of AmericaAFL-CIO isand at all timesmaterialORDERherein has been a labororganizationwithin the meaningof Section 2(5) of the ActThe complaint is dismissed in its entirety3Respondent did not as alleged violate Section8(a)(1) and (3) of the Act42 If no exceptions are filed as provided by Sec102 46of the Board sRules and Regulations the findings,conclusionsand recommendedOrdershall as provided in Sec102 48 ofthe Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes